—Judgment unanimously affirmed. Memorandum: Contrary to the contention of *964defendant, Supreme Court properly exercised its discretion in resentencing him following defendant’s violation of probation (see, People v Wright, 239 AD2d 945; cf., People v Nicholson, 237 AD2d 973, lv denied 90 NY2d 908). Furthermore, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.